COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                                  §

 IN RE: JOSE LUIS MONARREZ,                       §               No. 08-08-00252-CR

                      Relator.                    §         AN ORIGINAL PROCEEDING

                                                  §                IN MANDAMUS

                                                  §

                                                  §

        MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS

        Relator, Jose Luis Monarrez, has filed a pro se petition seeking a writ of mandamus

compelling the presiding judge of the 243rd District Court of El Paso County to grant several

motions which he asserts have been pending in that court for some time.

        Relief by writ of mandamus will only be granted in extraordinary circumstances where the

Relator is able to establish the trial court has clearly abused its discretion, and no adequate remedy

at law exists. See State ex. rel Young v. Sixth Judicial Dist. Court of Appeals at Texarkana, 236
S.W.3d 207, 210 (Tex. Crim. App. 2007). Based on the petition and record before us, we are unable

to conclude that Relator is entitled to the relief requested. Accordingly, mandamus relief is denied.

See TEX . R. APP . P. 52.3.


                                               KENNETH R. CARR, Justice
August 28, 2008

Before Chew, C.J., McClure, and Carr, JJ.

(Do Not Publish)